Matter of Joaquin v Lee (2019 NY Slip Op 01700)





Matter of Joaquin v Lee


2019 NY Slip Op 01700


Decided on March 7, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 7, 2019

526909

[*1]In the Matter of MIGUEL JOAQUIN, Petitioner,
vWILLIAM A. LEE, as Superintendent of Eastern N.Y. Correctional Facility, Respondent.

Calendar Date: February 8, 2019

Before: Egan Jr., J.P., Mulvey, Devine, Rumsey and

	 Pritzker, JJ.

Miguel Joaquin, Dannemora, petitioner pro se.
Letitia James, Attorney General, Albany (Owen Demuth of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Egan Jr., J.P., Mulvey, Devine, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.